DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on June 16th, 2022. Claims 1-4 and 6-12 are pending in the application. As such, claims 1-4 and 6-12 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative John Mattingly (Reg. No. 30,293) on August 11th, 2022.
Please amend claims 1,11, and 12 as follows: 
In claim 1, line 26, “cause the microphone to output” should be modified to read “cause the speaker to output”.
In claim 11, line 3, “instructions cause the computer to steps comprising” should be modified to read “instructions cause the computer to perform steps comprising”.
In claim 12, line 21, “causing the computer to cause the microphone to output the determined” should be modified to read “causing the computer to cause the speaker to output the determined”.
Response to Amendment
Applicant’s amendments filed on June 16th, 2022 have been entered and fully considered.
Applicant’s amendments to claim 1 have disqualified the claim elements from interpretation under 35 U.S.C. 112(f). Thus, the claim limitations will not be interpreted under 35 U.S.C. 112(f).
Applicant’s amendments have overcome each and every 35 U.S.C. 112(b) and 35 U.S.C. 101 rejection set forth in the previous office action. As such, the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 have been withdrawn.
Response to Arguments
Applicant’s response filed on June 16th, 2022 has been fully considered.
Applicant’s arguments, see pgs. 13 with respect to claims 1-4 and 6-12 have been fully considered and are found persuasive. The rejection of claims 1-4 and 6-12 has been respectfully withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The teachings of Gopala et al. (U.S. Patent 11,270,684 B2, hereinafter “Gopala” and already of record) and Shin (U.S. Patent Application Publication 2017/0083281 A1, already of record) as specifically presented in the previous non-final office action mailed May 2nd, 2022, have been fully reconsidered.
Independent claims 1, 11, and 12 are earnestly found allowable. Examiner respectfully notes that Gopala teaches a system that generates output speech corresponding to an individual based on an input associated with an interaction (Abstract). The generation may be based on a histogram of occurrences representing prosodic characteristics in speech as a function of time (Col. 25, lines 16-19; also Col. 25, lines 54-55: a histogram of occurrences is created by extracting prosodic characteristics from audio content, which is the basis from which further prosodic characteristics are predicted). Gopala notes that the analysis and real-time prediction of these prosodic characteristics, such as the position and duration of pauses, can be useful in building a natural-sounding text-to-speech system (Col. 25, lines 30-35).
In addition, Shin teaches a system which outputs audio based on an analysis of a user’s voice input (Abstract). One example taught by Shin is the modification of the speech rate of the output speech based on the speech rate of the user (Paragraph 115; see also Table 7, a example wherein the output speed of the content is faster than the speech rate of the user; also note Paragraph 118: Shin describes reducing the amount of information output in accordance to the speech of the speech of the user).
Notwithstanding, said aforementioned teachings are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in reasonable combination the present limitations in independent claims 1, 11, and 12 as specifically amended and recited.
Similarly, dependent claims 2-4 and 6-10 further limit allowable independent claim 1 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato (U.S. Patent 9,299,338 B2) teaches a system for correcting the spread level of a feature sequence (Abstract). Notably, Kato directs their invention towards correcting the spread level of a distribution of features in a speech signal (Claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
	/EDGAR X GUERRA-ERAZO/               Primary Examiner, Art Unit 2656